DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-5, 26, and 27 are objected to because of the following informalities:
Claim 3 refers to “the transformed signal”; claim 2 involves at least two transformations of the signal and additional processing steps between transformations. It appears that the recited interpolation of the transformed signal could more clearly identify that this step takes place in the frequency domain (parallel to how the claim later refers to the decimation of the retransformed signal in the time domain) and/or, further, specify whether the interpolation takes place before or after the shifting (if after, claim 3 could refer to “the frequency-shifted transformed signal”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 still calls for sensed sounds to extend “at least down to 5 Hz”; it is unclear what range is being defined, as the claim does not set any other limit. This rejection and this claim were  not discussed in the interview of 1 December 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisenfeld (US 2009/0316925).
Regarding claim 1, Eisenfeld discloses a medical device, comprising: an acoustic transducer, which is configured to sense infrasonic waves emitted from a body of a living subject (paragraph [0057]) and to output an electrical signal in response to the sensed waves, wherein the infrasonic waves have a periodicity due to a periodic physiological activity in the body (paragraphs [0004]-[0006]; at least one speaker, which is configured to output audible sounds in response to an electrical input (paragraph [0058]); and processing circuitry, which is configured to process the electrical signal over a succession of time windows so as to generate, 
Regarding claim 6, Eisenfeld further discloses that the infrasonic frequency components sensed by the acoustic transducer have frequencies extending at least down to 5 Hz (paragraph [0053]) and that the processing circuitry is configured to stretch the infrasonic frequency components so that a component at 5Hz is shitted to at least 20 Hz (paragraph [0057]).
Regarding claim 7, Eisenfeld further discloses a case which contains the acoustic transducer and at least a part of the processing circuitry, and which is configured to be brought into contact with the body of the living subject (paragraph [0045]) and that the speaker comprises earphones extending from the case (paragraph [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenfeld in view of Eisenberg (US 4792145).

Regarding claim 2, Eisenfeld further discloses the processing circuitry being configured to receive and digitize the electrical signal (paragraph [0054]), but does not disclose specifics of the generation of the frequency-stretched signal as including transforming the signal to a frequency domain, shifting the signal, and retransforming the signal to a time domain. 
Eisenberg teaches a device configured to frequency-stretch a signal to make infrasonic signals audible comprising processing circuitry that is configured to receive and digitize the electrical signal (column 6, lines 18-22 and 62), to transform the digitized signal to a frequency domain (column 6, line 63; column 8, lines 50-68), to shift the infrasonic frequency components to the audible frequencies in the frequency domain so as to generate a frequency-shifted transformed signal (column 6, line 63-64; column 9, lines 9-24), and to retransform the frequency-shifted transformed signal to a time domain in order to generate the frequency-stretched signal (column 6, line 64; column 10 line 65 to column 11 line 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Eisenfeld and included transforming the signal between frequency and time domains as part of the frequency-stretching, as taught by Eisenberg, because Eisenfeld does not disclose specifics of the processing steps and Eisenberg’s technique generates an accurately stretched signal.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 26, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection under 112, as noted above, this particular rejection was not part of the discussion in the interview of 1 December 2020, as is evidenced by Applicant’s submitted proposed amendments to the claims. 

Conclusion
No art has been applied against claims 3-5, 26, and 27; however, as the exact order of operations is currently unclear in the claims, they are objected to as noted above and not presently allowable. The question of prior art will be revisited upon resolution of the above issue.
The prior art of record fails to anticipate or make obvious the subject matter of claims 3-5, 26, and 27 as currently presented, including, inter-alia, a device configured to process an electrical signal responsive to sensed acoustic waves which have a periodicity caused by a periodic physiological activity by processing the signal over a succession of time windows to generate, in real time, a frequency-stretched signal where infrasonic frequency components are shifted to audible frequencies while preserving the periodicity of the original signal by receiving and digitizing the electrical signal, transforming the digitized signal to a frequency domain, shifting the infrasonic frequency components to the audible frequencies by interpolating the transformed signal by a given factor and generating a frequency-shifted transformed signal, 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791